Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Response to Amendment
	The action is responsive to the Amendment filed on 04/08/2022. Claims 13-19 are pending. Claims 1-12 have been canceled.
	Regarding Reference Cited Form (PTO-892): the reference of US20180032823 to Ohizumi is included into the updated PTO-892 form. 

Response to Arguments
	Regarding rejections under 35 USC § 103: 
Applicant’s arguments, filed on 04/08/2022 with respect to 35 U.S.C. 103 rejection regarding claims 13-19, have been considered but are moot because of the new ground of rejection necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20070030212 to Shibata (hereinafter ‘Shibata’) in view of US20050134440 to Breed (hereinafter ‘Breed’).  

Regarding Claim 1: Shibata discloses:
“A three-dimensional data generation method” (para 0021 – “a three-dimensional measuring unit adapted to perform (interpreted as a three-dimensional data generation method, added by examiner), by a three-dimensional measuring instrument, a three-dimensional measurement for an environment… a measurement value receiving unit adapted to receive a three-dimensional measurement value from outside”), comprising
“wirelessly receiving first data by a device (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”; para 0067 – “The wireless communication interface 252 performs data transmission/reception with the first vehicle A”), 
“the device being provided on a first moving body which moves along a traveling direction” (Figs. 9 and 10; para 0050 – “a vehicle outside-image display apparatus 101 provided for a first vehicle A”); 
“the first data representing three-dimensional positions” (para 0066 – “a three-dimensional measurement value 262 (i.e. first data, added by examiner) obtained from a three-dimensional measuring instrument 232 that performs a three-dimensional measurement of an environment”);
“generating second data based on detection by a sensor provided on the first moving body, the second data representing three-dimensional positions in a space in front of the first moving body in the traveling direction” (Fig.9; para 0066 – “a vehicle outside-image display apparatus 201 provided for the first vehicle A… The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261 (i.e. second data, added by examiner)… with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 (i.e. sensor, added by examiner) that performs a three-dimensional measurement for an environment”), 
“wirelessly transmitting third data to at least one of a second moving body following the first moving body in the traveling direction, the third data representing three-dimensional positions generated based on the first data and the second data” (Figs 9 and 10; para 0067 – ““The wireless communication interface 252 performs data transmission/reception with the first vehicle A”; para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).
	Shibata is silent on:
“a traffic monitoring system”.
	However, Breed discloses:
“a traffic monitoring system” (Figs. 13-15, 15A, 16B; para 0010 – “the invention relates to the use of a Global Positioning System (“GPS”) (i.e. traffic monitoring system, added by examiner), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata, as taught by Breed, in order to improve the safety of multi-vehicle combined operation and to avoid the collision or abrupt stops using the system, which allows to register the objects ahead of the vehicle on the road and transmit this information.

Regarding Claim 14: Shibata/Breed combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Shibata further discloses:
“wherein the first data received has been transmitted from a third moving body preceding the first moving body in the traveling direction” (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”;), and 
“the first data represents three-dimensional positions around the third moving body” (para 0068 – “The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (interpreted as three-dimensional positions around the third-moving body, added by examiner) produced by the measurement value combining unit 237”).

Regarding Claim 15: Shibata/Breed combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Shibata further discloses:
“the third data is part of merge data of the first data and the second data” (para 0066 -  “The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261, which is a measurement value obtained by combining (interpreted as merging, added by examiner) the received three-dimensional measurement value 262 with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 that performs a three-dimensional measurement for an environment in a picture range of the camera 211.”), and 
“the three-dimensional positions represented by the third data include at least three- dimensional positions in a region hidden from view of the second moving body” (para 0058 – “part of the image, captured by the installed camera 111 or 113, in which the field of vision is blocked by the forward vehicle is combined with a portion of the received vehicle outside-image information 122 or 121 to produce the renewed vehicle outside-image information 121or 123 in which the field of vision is cleared”; para 0085 – “it is also possible to transmit the vehicle outside-image information 321 produced by the combining to a further rearward vehicle by the image transmitting unit 315. Moreover, it is possible to combine the image information 322 with received vehicle outside-image information from a forward vehicle (interpreted as the information from a region hidden from view, added by examiner)”).

Regarding Claim 16: Shibata/Breed combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Shibata further discloses:
“updating the third data when the three-dimensional position represented by the third data are changed” (para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed (i.e. updated, added by examiner) three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).; and 
“wirelessly retransmitting the third data updated to the second moving body” (para 0085 – “it is also possible to transmit the vehicle outside-image information 321 produced by the combining to a further rearward vehicle by the image transmitting unit 315.)

Regarding Claim 17: Shibata/Breed combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Regarding the limitation “wherein a first distance in the traveling direction between the first moving body and the space varies depending on a moving speed of the first moving body”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notice that the distance varies in accordance with a traveling speed of the mobile object, since according to the definition of speed, the faster the object moves, the longer is the distance it can cover during the same time interval.

Regarding Claim 18:  Shibata discloses:
“A three-dimensional data generation device provided on a first moving body which moves along a traveling direction” (para 0021 – “the invention provides a vehicle outside-image display apparatus… comprising: a three-dimensional measuring unit adapted to perform, by a three-dimensional measuring instrument, a three-dimensional measurement for an environment… a measurement value receiving unit adapted to receive a three-dimensional measurement value from outside; and a viewpoint converting unit adapted to convert the vehicle outside-image information… and to supply the converted information to the image combining unit”) , the three-dimensional data generation device comprising: 
“a communication circuit configured to wirelessly receive first data representing three- dimensional positions” (Fig. 10; para 0051 – “The wireless communication interface 152 (i.e. communication circuit, added by examiner) performs data transmission/reception with the first vehicle A”),
“a processor coupled to the communication circuit to generate second data based on detection by a sensor provided on the first moving body” (para 0021 – “a three-dimensional measuring unit (interpreted as a processor coupled to the communication circuit, added by examiner) adapted to perform, by a three-dimensional measuring instrument (i.e. sensor, added by examiner), a three-dimensional measurement for an environment), 
“the second data representing three- dimensional positions in a space in front of the first moving body in the traveling direction” (Fig. 9; para 0066 – “a vehicle outside-image display apparatus 201 provided for the first vehicle A… . The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261 (i.e. second data, added by examiner)”… with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 (i.e. sensor, added by examiner) that performs a three-dimensional measurement for an environment)”); and 
”the communication circuit configured to wirelessly transmit third data to at least one of a second moving body following the first moving body in the traveling direction” (Fig. 10; para 0051 – “The wireless communication interface 152 (i.e. communication circuit, added by examiner) performs data transmission/reception with the first vehicle A”), 
“the third data representing three-dimensional positions generated based on the first data and the second data” (para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).
	Shibata is silent on “a traffic monitoring system”.
	However, Breed discloses:
“a traffic monitoring system” (Figs. 13-15, 15A, 16B; para 0010 – “the invention relates to the use of a Global Positioning System (“GPS”) (i.e. traffic monitoring system, added by examiner), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata, as taught by Breed, in order to improve the safety of multi-vehicle combined operation and to avoid the collision or abrupt stops using the system, which allows to register the objects ahead of the vehicle on the road and transmit this information.

Regarding Claim 19: Shibata discloses:
“wirelessly transmitting first data to a first moving body which moves along a traveling direction, the first data representing three-dimensional positions” (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”; para 0067 – “The wireless communication interface 252 performs data transmission/reception with the first vehicle A”); and
”wirelessly receiving third data from the first moving body, the third data representing three-dimensional positions generated based on the first data and second data, the second data being generated based on detection by a sensor provided on the first moving body, the second data representing three-dimensional positions in a space in front of the first moving body in the traveling direction” (Figs 9 and 10; para 0067 – ““The wireless communication interface 252 performs data transmission/reception with the first vehicle A”; para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).   
	Shibata is silent on:
“A traffic monitoring method, performed by a traffic monitoring system”.
	However, Breed discloses: 
“A traffic monitoring method, performed by a traffic monitoring system” (Figs. 13-15, 15A, 16B; para 0010 – “the invention relates to the use of a Global Positioning System (“GPS”) (i.e. traffic monitoring system, added by examiner), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata, as taught by Breed, in order to improve the safety of multi-vehicle combined operation and to avoid the collision or abrupt stops using the system, which allows to register the objects ahead of the vehicle on the road and transmit this information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US20170120814A1 to Kentley-Klay et al. (hereinafter Kentley-Klay) discloses method for robotic vehicle communication with an external environment configured to determine a position relative to the autonomous vehicle.
US20070146136 to Chen et al. (hereinafter Chen) discloses a navigation system and method applied in a predetermined space.
US20200026303 to Ferguson et al. (hereinafter Ferguson) discloses methods and devices for actively modifying a field of view of an autonomous vehicle in view of constraints.
US8798841 to Nickolaou et al. (hereinafter Nickolaou) disloses system and method of improving sensor visibility for a host vehicle operating in an autonomous driving mode when one or more forward-looking sensors are being occluded or obstructed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863